                        Case 1:19-cv-23187-UU Document 1-1 Entered on FLSD Docket 08/01/2019 Page 1 of 4
                                                         Exhibit A to the Complaint
Location: Miami, FL                                                                                    IP Address: 104.12.67.171
Total Works Infringed: 73                                                                              ISP: AT&T U-verse
 Work         Hash                                         UTC              Site          Published        Registered       Registration
 1            DE19EB6102B62ECE956757B2943FF020428374B7     04/12/2019       Blacked       04/10/2019       05/11/2019       PA0002173883
                                                           11:39:03
 2            025477E817FDAD26E20E85603DCEC00D1BD5DA68     09/03/2018       Blacked       09/02/2018       11/01/2018       PA0002143413
                                                           14:26:17
 3            04B81CD512947FB36A2A9530FBAB032B30906229     06/24/2018       Vixen         06/13/2018       07/14/2018       PA0002128389
                                                           23:12:53
 4            05A7B52E88CC9418AD100770A8B91C7FCBB1C243     04/22/2018       Blacked Raw   04/22/2018       05/24/2018       PA0002101381
                                                           20:50:35
 5            06F39379F3307C4AF45B6ED9D488BCD8AD3FFDC1     07/12/2018       Blacked Raw   07/11/2018       08/07/2018       PA0002131894
                                                           11:35:54
 6            07A2DD349EEB9031394043FB98C4B2C672A2EE28     11/14/2018       Blacked Raw   11/13/2018       12/10/2018       PA0002145836
                                                           12:28:00
 7            07A71D8AB8A0645049C16B98A28538E06A009D7B     09/21/2018       Vixen         09/21/2018       11/01/2018       PA0002143417
                                                           22:30:20
 8            132E0782A298ADD3C5CDAA3B0AD3072B3E13BB95     02/27/2019       Blacked Raw   02/26/2019       03/31/2019       PA0002163980
                                                           12:48:57
 9            13C9573AFC29FB933B701A2EC6625DD88531B6D2     12/20/2017       Vixen         12/20/2017       01/15/2018       PA0002099694
                                                           22:36:25
 10           142D803F6D0A049D8976F7C3D6E808E1F7658942     12/24/2017       Blacked Raw   12/23/2017       01/15/2018       PA0002099706
                                                           14:12:53
 11           158258B1A19235075D5BC7E77F3979BEFC8EABAC     10/03/2018       Vixen         09/26/2018       10/16/2018       PA0002127776
                                                           11:46:18
 12           209ADEA84CE0566D845611964D4E17054104ACA5     08/30/2018       Tushy         08/29/2018       10/16/2018       PA0002127775
                                                           00:14:32
 13           21E262CE5356082B3CDE917564BE91B011CB1EF7     12/18/2017       Blacked Raw   12/18/2017       01/23/2018       PA0002101753
                                                           22:43:06
 14           232A715993302BFA5E2CD6FED71A05699484F79B     07/29/2018       Blacked Raw   07/26/2018       09/01/2018       PA0002119594
                                                           01:48:44
 15           2541261990122381387D2C03CDA34FF74B4EDE3E     10/30/2018       Blacked Raw   10/29/2018       12/10/2018       PA0002145837
                                                           22:12:55
 16           270AE1C67D3FCA399D41F738803BD5F8C63C70D7     02/05/2018       Blacked       02/04/2018       03/01/2018       PA0002079189
                                                           12:35:27
 17           2739CF9685304A3595238A45D6C0249B23A20620     01/02/2019       Blacked Raw   04/27/2018       05/24/2018       PA0002101367
                                                           12:54:49
               Case 1:19-cv-23187-UU Document 1-1 Entered on FLSD Docket 08/01/2019 Page 2 of 4
Work   Hash                                       UTC          Site          Published    Registered   Registration
18     291FBDCCB166E2B3BABD1BBBEDC629EC375EEB32   11/17/2018   Blacked       11/16/2018   11/25/2018   PA0002136637
                                                  13:16:34
19     2D0EA0215A4F3D3C8551757E2E9A9BCFB3206458   01/16/2019   Blacked       12/20/2018   02/02/2019   PA0002154970
                                                  12:53:15
20     2D77D2EA1B7AC46CDE6BA255AAEE31107E027A08   12/13/2017   Tushy         12/12/2017   01/04/2018   PA0002069349
                                                  00:57:33
21     2E72092B0B63BE9DDE5FCE742CB522B62857ABCA   04/18/2018   Tushy         03/22/2018   04/17/2018   PA0002116092
                                                  11:34:14
22     31148997CD9F0DD687B5322CE359E163DE2BFAA7   06/14/2018   Blacked       12/26/2017   01/24/2018   PA0002101758
                                                  11:39:52
23     352D8D6F68451DBAD94635B8E4343E8D1632C261   10/20/2018   Blacked Raw   10/19/2018   11/25/2018   PA0002136715
                                                  13:25:21
24     36602A2A8598380F67FF6FCEBD7FCD97ED374F38   03/19/2019   Blacked Raw   03/18/2019   04/08/2019   PA0002164883
                                                  11:37:42
25     43E0D25E70530A6C6837D3E3EBC16B958F2E24AC   03/29/2018   Blacked Raw   03/28/2018   04/12/2018   PA0002091513
                                                  21:30:07
26     4D82ADD27F7568F6D59A64F777E43A27BD64652E   11/22/2017   Tushy         11/22/2017   01/04/2018   PA0002069339
                                                  22:55:48
27     5602E15C76A2CB2369322872F6C53500FB225372   03/28/2018   Blacked Raw   03/23/2018   04/17/2018   PA0002116746
                                                  11:43:28
28     57D55CF2E1C375BBFAB76A1226219452189BF550   12/04/2017   Blacked Raw   12/03/2017   01/04/2018   PA0002097460
                                                  02:43:47
29     5EC01D9488F404893F831BBB549507B48B9618D2   11/21/2018   Vixen         11/20/2018   12/18/2018   PA0002141925
                                                  12:34:16
30     62C92B416712660F3575F3789860DFDB90A1A4C2   03/21/2018   Vixen         03/20/2018   04/12/2018   PA0002091523
                                                  21:28:46
31     631FC1DE4DA9F81412466119508D5806E2AD38BE   06/03/2018   Blacked Raw   06/01/2018   07/14/2018   PA0002128077
                                                  12:24:24
32     6485D2C06BE7023990B69BE93812D5066B963ED4   04/22/2018   Blacked       04/20/2018   05/23/2018   PA0002101307
                                                  21:00:25
33     653A197DA450A77DD20F0750B88394638418B4B5   03/21/2018   Blacked Raw   03/18/2018   04/17/2018   PA0002116068
                                                  11:59:28
34     6677A34981ADD5ECD31DE1CA597F1FFC7F7D5D77   08/18/2018   Blacked       05/20/2018   07/14/2018   PA0002128469
                                                  13:22:51
35     69BA9C8EC6B3C2D9FB6CD545B85991237BC901C2   09/10/2018   Blacked Raw   09/09/2018   10/16/2018   PA0002127792
                                                  12:08:45
36     716BD92E139BE2039209B3F8C494B7A8356E4774   11/21/2018   Blacked Raw   11/21/2018   12/18/2018   PA0002141915
                                                  22:51:45
               Case 1:19-cv-23187-UU Document 1-1 Entered on FLSD Docket 08/01/2019 Page 3 of 4
Work   Hash                                       UTC          Site          Published    Registered   Registration
37     7180352F1197F512822C8C7B41CAADADB5C0F744   01/27/2019   Blacked       01/25/2019   02/22/2019   PA0002155136
                                                  16:23:57
38     739EB8A76A0350F7CA58F6464551E732BCED35C1   11/03/2017   Blacked Raw   11/03/2017   12/04/2017   PA0002098024
                                                  22:53:38
39     763A6FC5F201546394575CD7601D8C2D7DBD3AE7   09/05/2018   Blacked Raw   09/04/2018   11/01/2018   PA0002143430
                                                  23:39:13
40     7927D991B118B583CD71828F2F63A12B4635B5E7   05/21/2018   Tushy         05/21/2018   07/14/2018   PA0002131769
                                                  22:01:27
41     7AA9EE0B623B3876BDBBB4854D311BA014697009   11/13/2017   Blacked       11/11/2017   11/27/2017   PA0002098000
                                                  23:03:37
42     7B57FCC04E365EC8AFA37E1EEDD1AEC885BB92B3   12/06/2017   Blacked       12/06/2017   01/04/2018   PA0002097418
                                                  23:05:33
43     8D59D2FF399FEF64B7DF0A0C5CE0A2FB593DAC6B   04/26/2018   Blacked       04/25/2018   06/19/2018   PA0002126642
                                                  23:43:43
44     9A5ACC9C958C00F1B826AC91A7DB3423BCE3F400   04/13/2018   Blacked Raw   04/12/2018   06/18/2018   PA0002126637
                                                  00:34:37
45     9FE743BAF7076C7B1416416DCB8787E922B10AE8   10/22/2018   Blacked       10/22/2018   11/25/2018   PA0002136653
                                                  21:45:16
46     A25F0F8A58F9E53C1BF9249E70F2C692B76AE904   01/13/2019   Blacked Raw   01/12/2019   02/02/2019   PA0002155388
                                                  17:33:32
47     A361841535E06DF75A9B500A19E4C931252F04C8   03/18/2019   Tushy         03/17/2019   04/08/2019   PA0002164888
                                                  11:52:44
48     A890E0D79F6C5499009A42180B4D452FB4B71CE7   11/09/2017   Blacked Raw   11/08/2017   12/04/2017   PA0002097993
                                                  12:41:34
49     AA99615AE6C723CB3050DAC4D48D914E6D5CC02F   05/17/2018   Blacked Raw   05/17/2018   06/19/2018   PA0002126644
                                                  22:10:00
50     AD5B2C54E6A1F387BDA08B9848BE8D988A2F2553   04/10/2018   Blacked Raw   04/07/2018   06/19/2018   PA0002126641
                                                  11:36:50
51     B8C4FC4A2D6EC42EECAF7D9FBA8EC87235AD5FF7   06/14/2018   Vixen         09/11/2017   09/15/2017   PA0002052839
                                                  11:49:24
52     C107588A00810F57F076C5926BF6D8624E4BCAD1   08/23/2018   Blacked       08/23/2018   11/01/2018   PA0002143434
                                                  21:44:21
53     C2295AE8704ED037E9E49C2B4B5FBA45316C02A8   10/03/2018   Blacked Raw   09/29/2018   11/01/2018   PA0002143425
                                                  11:55:12
54     C2CD33294A80E9042A3D6D2FC6C52861821EFA18   07/17/2018   Blacked Raw   07/16/2018   09/01/2018   PA0002119681
                                                  00:25:47
55     CADBBA1A6C271994D0D3029E6C15FEF4E52EDFDE   01/03/2018   Blacked Raw   01/02/2018   01/26/2018   PA0002101761
                                                  02:44:31
               Case 1:19-cv-23187-UU Document 1-1 Entered on FLSD Docket 08/01/2019 Page 4 of 4
Work   Hash                                     UTC          Site          Published    Registered   Registration
56     CCE9FA128205198C6A014556AFF4DC9D7866B695 12/15/2018   Tushy         04/16/2018   06/18/2018   PA0002126681
                                                12:47:32
57     D004FE4CC187D0709C94955D8BF728C72E039D05 05/23/2018   Blacked Raw   05/22/2018   07/14/2018   PA0002128073
                                                22:06:23
58     D0944B3B26CD699C8CBD1F29C33DEB31C4958BA0 05/15/2018   Blacked       05/15/2018   06/19/2018   PA0002126654
                                                22:58:01
59     D50BF8212FE5D98D5F36C1B12E745F493E67C6DE 04/04/2018   Blacked Raw   04/02/2018   04/17/2018   PA0002116078
                                                21:49:30
60     D8D7AA43D1F211B5C0E6AB6C3FA34FB34CB16036 06/22/2018   Blacked Raw   06/21/2018   07/26/2018   PA0002112156
                                                11:32:28
61     E1C14843DC58F3CB2CCB7383B242E4EE8D32363B 11/13/2017   Tushy         07/25/2017   08/11/2017   PA0002046870
                                                13:01:23
62     E2447BE4DD984247C285CA3332281DEBBAE74F6A 05/06/2018   Blacked Raw   05/02/2018   06/19/2018   PA0002126647
                                                14:13:42
63     E2E738A023ED0C5032A028D5D3AC7DB55D80DDC7 11/21/2017   Vixen         11/20/2017   01/04/2018   PA0002069354
                                                01:56:43
64     E48665E26ACE2AC908A80B030E5B02682277F35C 01/08/2018   Blacked Raw   01/07/2018   01/24/2018   PA0002101759
                                                12:47:46
65     E8D7D52D43C3BA399DE79B24BB04D25C90126354 08/06/2018   Blacked Raw   08/05/2018   09/01/2018   PA0002119682
                                                11:42:53
66     EA0ED434C857B6A53DEE2452A1EF58012F27B42A 06/25/2018   Blacked       06/24/2018   07/26/2018   PA0002112154
                                                01:28:26
67     EA84537B6646C8DAAFD3C394CCDADFC7A0895131 09/07/2018   Vixen         09/06/2018   11/01/2018   PA0002143433
                                                00:22:08
68     EA940B8AA781644B98523FD3D1B0B6809C9A5229 11/22/2017   Blacked       11/21/2017   01/04/2018   PA0002069353
                                                22:52:50
69     EE4D29BA667E69950AA31279F7FA846BF696BF9D 08/04/2018   Blacked       08/03/2018   09/01/2018   PA0002119596
                                                01:17:21
70     EFDB886D8D69B8D7CC31153066C52424FA716283 04/12/2019   Vixen         06/23/2018   07/26/2018   PA0002112155
                                                11:42:06
71     F15A3D34FF0FD051292EC25A6DBB3F574863F6E2 04/17/2018   Blacked Raw   04/17/2018   05/23/2018   PA0002101308
                                                22:38:14
72     F7584EAD8BB810CD75BB8B1AC568E48EE5CC21A0 12/19/2018   Blacked Raw   12/18/2018   02/02/2019   PA0002155391
                                                01:47:48
73     F9E101EA92C17F5285F5E7917D00B7654F42CFE6 06/06/2018   Blacked Raw   06/06/2018   07/14/2018   PA0002128447
                                                22:17:09
